room 1120S U.S. Income Tax Return for an S Corporation OMB No. 1545-0128

 

 

 

 

 

 

 

> Do not file this form unless the corporation has fited or Is 5
Department of the Treasury attaching Form 2553 to elect to be an S corporation. 2O 4 B
Internal Revenue Service > Go to www.irs.gov/Form1 1208S for instructions and the latest information.
“or calendar year 2018 or tax year beginning , 2018, ending , 20
A 5S election effective date Name D Employer Identification number
10/01/2011 Type |R¥an's Electrical Services, LLC Sess
B rea activity eene OR Number, street, and room or suite no. If a P.O, box, see Instructions, E Date Incorporated
number instructions,

or Geeinstuctons) | paint (2227 Falls Ave, 10/01/2011
238210 Clty or town, state or province, country, and ZIP or forelgn postal code F Total assets (sea Instructions)
© Check if Sch. M-3 attached [_] Waterloo IA 50701 $ 2,051,369. |

 

 

 

 

G Is the corporation electing to be an S corporation beginning with this tax year? LlYes [X}No

If “Yes,” attach Form 2553 if not already filed

H_ Check if: (1) [Final return (2) ]Name change (3) (]Address change (4) [JAmended return (5) (1S election termination or revocation

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1 Enter the number of shareholders who were shareholders during any part of the tax year ii (ona > 1
Caution: Include only trade or business incorns and expenses on linas 1a through 21, See the instructions for more information,
1a Grossreceiptsorsales. . ........... . «|tal 5,367,532. if
b Returnsandallowances . . . oe ee ee aye gp Sb 6,800.
o ¢ Balance. Subtract line 1b from line 1a toe ee ep bb Be BE 5, 360, 732,
E 2 Cost of goods sold (attach Form1125-A) . 2. . 7 7 ew ke ee ‘ “: 2 3,672,449.
2] 3 Gross profit. Subtract line 2 fromlinetc . . . a 9 ft eR Me el 3 1, 688, 283.
™ | 4 Net gain (loss) from Form 4797, line 17 (attach Form 4797) Yoo: Gab ae BP ce in a 4
5 Other income (loss) (see instructions—attach statement) . . . . . = Be ae 5
6 Total income (loss). Add lines 3through5 . . . & ian 2 2 1 > 6 1,688,283.
| 7 Compensation of officers (see instructions—attach Form 1105- 5 ‘ 7 160,037.
S| 8 Salaries and wages (less employment credits) ras 8 702,995.
8 9 Repairs and maintenance . 9 7,214.
£/40 Bad debts >.» pot 78.
S/41 Rents . . ow. w WA 102,855.
&|42 Taxes and licenses . 12 165,214.
% | 13 Interest (see Instructions) . . : 13 117,525.
5 14 Depreciation not claimed on Form 1125-. At or elsewhere on return (attach Form 4562) 14 50,897.
| 15 Depletion (Do not deduct oil and gas depletion.) . ' 15
2|16 Advertising . 16 254.
21/17 Pension, profit-sharing, ete., plans . 17
2] 18 Employee benefit programs ao | <a 18 62,796.
3 | 19 Other deductions (attach statement) See Statement , . {419 500,957.
3 20 ~=—‘ Total deductions. Add lines 7 through 19 > | 20/ 1,870,822.
21 Ordinary business income (loss), Subtract line 20 fears line 6 21 -182,539.
22a Excess net passive income or LIFO recapture tax (see instructions) . | 22a E
b Tax from Schedule D (Form1120S). . . . . . . . . |22b bps
a c Add lines 22a and 22b (see instructions for additional Door. = i 22¢
5 23a 2018 estimated tax payments and 2017 overpayment credited to 2018 | 23a tan
E b Tax deposited withForm 7004... . » . . + | 23b QO. ’ ad
& c Credit for federal tax paid on fuels (attach Form at 36) . - oe ew 4 | 283e i if
2 d Refundable credit from Form 8827, line8c . . . . . . . . [28d ‘ea
a e Add lines 23a through 23d . te Ve 23e Q.
& 24 ~~ Estimated tax penalty (see instructions). Check if om 2290 i is s attached > Oo 24
25 Amount owed. If line 23e is smaller than the total of lines 22c and 24, enter amount Ewed ss. 25 Os
26 Overpayment. If line 23e is larger than the total of lines 22c and 24, enter amount overpaid . . 26
27 ~~‘ Enter amount from line 26: Credited to 2019 estimated tax > Refunded» | 27
Undor panalties of perjury, | docliare that | have examined this ralurn, including accompanying schedules and statements, and to the bost of my knowledge ond balla?, it in true,
. correct, and complete. Declaration of preparer (olher than taxpayer) is based on all Information of which preparer has any knowledge.
Sign May the IRS discuss this return
Here ) | President with the preparer shown below
Signature of officer Date Title (see instructlons)? [X] Yes [_] No

 

 

 

 

a,
Said PrinType prepaorer's name Prepares’s signature = Date
al .
Craig Brandt Paes O7/

 

Check [_] if | PTIN
09/2019 | self-employed) pp 9492743

 

 

Preparer Firm'sname »Small Business ReSources“LC

Firm's EIN

 

Use Only

 

 

Firm's address »114 NW Sth St., Suite #201 Ankeny IA 50023-1742 Phonano, (515) 964-4977

 

For Paperwork Reduction Act Notice, see separate instructions. BAA

REV 02/22/19 PRO Form 11205 (2018)
Form 11208 (2018) Page 2
Saitereiiey=] Other Information (see instructions)

4

5a

10

11

 

 

 

 

 

 

 

 

Check accounting method: a [JCash b Accrual Yes| No
ce (LJOther (specify) > eee f te
See the instructions and enter the: SBE ae
a Business activity Construction b Product or service ® Electrical Contractor ’ ii
At any time during the tax year, was any shareholder of the corporation a disregarded entity, a trust, an estate, or a fete
nominee or similar person? If “Yes,” attach Schedule B-1, Information on Certain Shareholders of an S Corporation. . x
At the end of the tax year, did the corporation: se
Own directly 20% or more, or own, directly or indirectly, 50% or more of the total stock issued and outstanding of any y ns
foreign or domestic corporation? For rules of constructive ownership, see instructions. If “Yes,” complete (i) through (v) ee

below x
(i) Name of Corporation {ii) Employer Identification (il) Country of (iv) Percentage of i pa monies Sa eae

Number (if any) Incorporation Stock Owned S Subsidiary Election Was Made

 

 

 

 

 

 

 

Own directly an interest of 20% or more, or awn, directly or indirectly, an interest of 50% or more in the profit, loss, or
capital in any foreign or domestic partnership (including an entity treated as a partnership) or In the beneficial Interest of a
trust? For rules of constructive ownership, see instructions. if "Yes," complete (i) through (v) below. ‘

{lv) Country of (v) Maximum Percentage Owned in

 

 

 

 

 

 

 

 

 

 

 

 

. : (ii) Employer Identification ” .
MameretiEntity Number (if any) lip chEntty Organization Profit, Loss, or Capltal
RJ Management, LLC|XX-XXXXXXX Partnership US 50.000
At the end of the tax year, did the corporation have any outstanding shares of restricted stock? ~ 1. . . + 5
lf “Yes,” complete lines (i) and (ii) below.
(i) Totalshares ofrestricted stock . . . . . . 2. «= « PD
(ii) Total shares of non-restricted stock . . . 1 1 2 we D>

 

At the end of the tax year, did the corporation have any outstanding stock options, warrants, or similar instruments?
If “Yes,” complete lines (i) and (ii) below.

(i) Total shares of stock outstanding at the end of the tax year >
(ii) Total shares of stock outstanding if all instruments were executed >
Has thls corporation filed, or Is it required to file, Form 8918, Material Advisor Disclosure Statement, to provide x
information on any reportable transaction? ; eee
Check this box if the corporation issued publicly offered debt imenimenis with SrGinall issue Braieesunt wee PO
If checked, the corporation may have to file Form 8281, Information Return for Publicly Offered Original Issue Discount
Instruments.

If the corporation (a) was a C corporation before it elected to be an S corporation or the corporation acquired an asset with a
basis determined by reference to the basis of the asset (or the basis of any other property) in the hands of a C corporation and
(b) has net unrealized built-in gain in excess of the net recognized built-in gain from prior years, enter the net unrealized built-in
gain reduced by net recognized built-in gain from prior years (see instructions) > $
Did the corporation have an election under section 163(j) for any real property trade or business or any farming business
in effect during the tax year? See instructions . re

Does the corporation satisfy one of the following conditions and the . corporation doesn't own a pass-through entity with [__ Bilis
current year, or prior year carryover, excess business interest expense? See instructions . oe =
The corporation’s aggregate average annual gross receipts (determined under section 448(c)) for the 3 tax years | ||
preceding the current tax year don’t exceed $25 million, and the corporation isn’t a tax shelter; or ed
The corporation only has business interest expense from (1) an electing real property trade or business, (2) an electing
farming business, or (3) certain utility businesses under section 163())(7).

If "No,” complete and attach Form 8990.

Does the corporation satisfy both of the following conditions?

The corporation's total receipts (see instructions) for the tax year were less than$250,000. . . ... =.

The corporation's total assets at the end of the tax year wereless than$250,000  . . . . ........ x
if “Yes,” the corporation is not required to complete Schedules L and M-1. i

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Form 1412058 (2018)

REV 02/22/19 PRO
Form 11205 (2018)

 

 

 

 

 

 

 

 

  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Other information (see instructions) (continued) Yes | No
12 During the tax year, did the corporation have any non-shareholder debt that was canceled, was forgiven, or had the x
terms modified so as to reduce the principal amount ofthe debt? . . . . 6. - we ee ee
if “Yes,” enter the amount of principal reduction . . . Sh iy Sn oe eee
13 During the tax year, was a qualified subchapter S subsidiary election terminated or revoked? If “Yes,” see instructions . x
14a Did the corporation make any payments in 2018 that would require it to file Form(s) 10997 . x
b If “Yes,” did the corporation file or will it file required Forms 1099? x
15 —_Is the corporation attaching Form 8996 to certify as a Qualified Opportunity Fund? x
If “Yes,” enter the amount from Form 8996, linei3_. . . . . . ». PS jes ia
Shareholders’ Pro Rata Share Items Total amount
1 Ordinary business income (loss) (page 1, line21). 2. 1 6 ww 1 -182,539.
2 ‘Net rental real estate income (loss) (attach Form 8825) . 2 2. se me we 2 —
3a Other gross rentalincome (loss). . . . » + [3a Pal
b Expenses from other rental activities (attach statement) . » LSb
c Other net rental income (loss). Subtract line 3b from line 3a : » +» [de
g 4 Interestincome .. . Vo RM eK -S Ow aS eS ge ery 4
5) 5 Dividends: a Ordinary dividends 4 eS OW Se Sw eee Bow oy a OW me My 5a
a bQualifieddividends. . . . . .. . . . LSb| (Ses
8 6 Royalties . . . AM fhe AS cites as 6
= 7 ~~ Net short-term capital gain (loss) (attach Schedule D (Form 41208) . 1 oy & ’ 7
8a Net long-term capital gain (loss) (attach Schedule D (Form17208)) . . 2. 2. ow yw 8a
Collectibles (28%) gainfloss).. . 1... . oy a | 8b Pea
c Unrecaptured section 1250 gain (attach statement) . « «wi Be east
9 Net sectlon 1231 gain (loss) (attach Form 4797) . 2. es 6 ew we ee 9
10 Other income (loss) (see instructions) . . Type> 10
i 11. Sectlon 179 deductlon (attach Form 4562). . . . ares 11
5 12a Charitablecontributions . . . . _ Donations, eee bee - we goed ar @ [t2a 368.
8 b Investmentinterestexpense . 2 2. 1 6 8 ow ee ee ee 12b
3 c Section 59(e)(2) expenditures (1)Typem (2) Amount > = i2c(2)
d Other deductions (see instructions) . . . Type 12d
13a Low-income housing credit (section 42()(5))  . www ee ee 13a
b Low-income housing credit (other) . . . ; 13b
8 c Qualified rehabilitation expenditures (rental ea estate) (attach Form 3468, if applicable) A 13c
3 d Other rental real estate credits (see instructions) Type» 13d
° e Other rental credits (see instructions) . . . Type _ _. [18e
f Biofuel producer credit (attach Form 6478) «ww ew ee es 13f
g Other credits (see instructions) . . . . . Type 13g
14a Name of country or U.S. possession > aur
b Grossincomefromallsources . 2. 6 1 6 ee ee ee ee 14b
c Grossincome sourced at shareholderlevel . . 2. 1. 2. 1 2 ee yp ee te 14c
Foreign gross income sourced at corporate level ey
d Section951Acategory. . 2... we ee ee 14d
e Foreignbranchcategory . 2. 2. 6 6 1 eee ee ee ee 14e
f Passivecategory . . . 6 6. ee ee ee ee ee ee 14f
o g Generalcategory ©. 6 1 1. we ee ee ee eee 14
5 h Other (attach statement) . . . . . rr 14h
8 Deductions allocated and apportioned at eperenciiey level EA
5 i] Interestexpense. 2. 2. ww ee 141
a j Other... re 14)
2 Deductions allocated and apportioned at corporate level to foreign s« source income ee
5 k Section951Acategory. ©. 2. 2 1 ew we ee ee 14k
* | Foreign branch category . 2 6 6 we 141
m Passive category . . 6 6 6 ee eee 14m
n Generalcategory . . . 2. 1. we ee ee ee 14n
o Other{attachstatement) 2. 2. 1 1. ee ee 140
Other information ae
p Total foreign taxes (check one):» LJ] Paid [JAccrued . . . 2. ww wy. 14p
q_ Reduction in taxes available for credit (attach statement) . 2. 2... 1 4 4 a 14q
r Other foreign tax information (attach statement) i

 

 

 

 

 

REV 02/22/19 PRO Form 11208 (2019)
Form 1120S (2018)

Page 4

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Eerie Shareholders’ Pro Rata Share Items (continued) Total amount
15a Post-1986 depreciation saat ; % &. © we # os . | 15a 3,315.
282] b Adjustedgainorloss . . . te Nee RR ay se ee) 15D:
3 ££ c Depletion (other than oil and Bas) Ache Beith bh ; 15¢:
5 £ E d  Oll, gas, and geothermal propertles—gross Income . 15d
< = g e Oil, gas, and geothermal properties—deductions . ows & bY 15¢
f Other AMT items (attach statement) . fois © 15f
2, | 164 Tax-exempt interest income g¥ Sao 16a].
2 0 b Other tax-exemptincome . ‘ 16b
& 3 8 c Nondeductible expenses As» x 16c 35,022.
Fs £ 5 d_ Distributions (attach statement if required) (see inctnciions) 3 r oR 16d’
= e e Repayment of loans from shareholders . ty i vs 166
& | 17a Investment income . Fi 17a
oo b Investment expenses . . |47b
8 E c Dividend distributions paid from accumulated ¢ earnings and profits x i7c
= d__ Other items and amounts (attach statement) See Sch K, Line 17d( 1) Stmt as ar ay
1& i
eo i
8 S 18 Income/loss reconcillation. Combine the amounts on lines 1 through 10 in the far right
CG column. From the result, subtract the sum of the amounts on lines 11 through 12d and 14p 18 —182,907.
Balance Sheets per Books Beginning of tax year End of tax year
Assets (a) (b) (c), __{d)
14 Cash... ... a . 8,589, 4,023.
2a Trade notes and accounts receivable se > «{ 1,041, 620. 1, 340, 994.
b Lessallowanceforbaddebts. . . . . . ..{( 10,000.), 1,031,620. | 10,000.), 1,330,994.
3 Inventories . 292,528. _281, 473.
4 U.S. government obligations .
5 Tax-exempt securities (see instructions) ‘
6 Other current assets (attach statement)]n , 6 ‘st 46,385. 115,369.
7 Loans to shareholders . 119,402. 137,107.
8 Mortgage and real estate loans
9 Other investments (attach statement)
10a Buildings and other depreciable assets. . 594,357. 644,370.
b Less accumulated depreciation . . . . . «ff 410,402.) 183,955. |( 465,717.) 178,653.
iia Depletable assets rr
b Lessaccumulateddepletion . . . . . . .(|( ) { )
12. ~Land (net of any amortization). . . .
13a Intangible assets (amortizable only) .
b Less accumulated amortization . . . ll ) ( )
14 Other assets (attach statement) Ln 1 4, s t . 3,750. 3,750.
15 =Total assets 1,686,229, 2,051,369.
Liabilities and Shareholders’ Equity
16 Accounts payable 1,067,125. 729,319.
17 Mortgages, notes, bonds ay in 4 than ty year 539,248. 669,229.
18 Other current liabilities (attach Slade! 18 St 317,601. 598,795.
19 Loans from shareholders . ‘
20 Mortgages, notes, bonds payable in 1 year or more : 172,002. 686,119.
21 Other liabilities (attach statement) . . . . I
22 Capital stock . ! 100. 100.
23 = Additional paid-in capital \
24 ~— Retained earnings -409, 847. | -632,193.
25 Adjustments to shareholders’ equity (attach ‘statement) [ : 24 Ye |
26 —_ Less cost of treasury stock (TCHS atone We . ( )
27 Total liabilities and shareholders’ pact. eae see ee 1,686, 229. aia 2,051, 369.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

REV 02/22/19 PRO

Form 1120S (2018)
Form 1120S (201 8)

arcelieatieri Reconciliation of Income (Loss) per Books With Income (Loss) per Return
Note: The corporation may be required to file Schedule M-3 (see instructions)

Page 5

 

 

 

 

 

 

 

 

 

 

1 NetIncome (loss) per books . . -222,346.| 5 Income recorded on books this year
2 ‘Income Included on Schedule K, lines 1, 2, not included on Schedule K, lines 1
3c, 4, 5a, 6, 7, 8a, 9, and 10, not recorded through 10 (itemize):
on books this year (itemize) aTax-exemptinterest$
3 Expenses recorded on books this year not 6 Deductions included on Schedule K,
included on Schedule K, lines 1 through 12 lines 1 through 12 and 14p, not charged
and 14p (itemize): against book income this year (itemize):
a Depreciation$ A AT aDepreciation$ ===
b Traveland entertainment $ 8,770, 7 AddlinesSand6é...... .
See M-1, Line 3 Stmt 26,252. __39,439.] 8 Income (loss) (Schedule K, line 18). Line
Add lines 1 through 3... vty ih -182,907. 4lessline7 . . , -182,907.

 

SAE Wea) © Analysis of Accumulated Adjustments Account, Shareholders’ Undistributed T axable Income

Previously Taxed, Accumulated Earnings and Profits, and Other Adjustments Account

(see instructions)

 

(a) Accumulated
adjustments account

(b) Shareholders’
undistributed taxable
income previously taxed

(c) Accumulated
earnings and profits

(d) Other adjustments
account

 

=613,,. 06 fez

 

 

 

 

 

 

 

 

 

1 Balance at beginning of tax year .
2 Ordinary income from page 1, line 21
3 Other additions :
4 Loss from page 1, line 21 it 182,539.)
5 Other reductions See M-2 Line 5 stmt. . II 35,390. ee II )
6 Combine lines 1 through 5 . -830, 996.
7 ~~ ‘Distributions . eee
8 Balance at end of tax year. Subtract line 7 from
(MAG, cai5 5. onrcer te -830, 996.

 

 

REV 02/22/19 PRO

Form 1120S (2018)
Form 11 25-A

(Rev, November 2018)

Departmant of the Treasury
Internal Revenue Service

Cost of Goods Sold

OMB No. 1545-0123

> Attach to Form 1120, 1120-C, 1420-F, 1120S, or 1065.
> Go to www.irs.gov/Form1125A for the latest information.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

lame Employer identification number
Ryan's Electrical Services, LLC _
1 Inventory at beginning of year 1 292,528
2 Purchases . 2 1,799,918
3 Cost of labor coe ee /™>s + & 3 1,704,179
4 Additional section 263A costs 5 fattach schedule) . oe tok we 4
5 Other costs (attach schedule) See Sta tement Loe ee eR 5 157,297
6 Total. Add lines 1 through 5 . 5- 6 3,953,922
7 Inventory at end of year . _. 7 281,473
8 Cost of goods sold. Subtract line 7 from line 6, Enter here and on Form 1120, page 1, line 2 or the
appropriate line of your tax return, Sea instructions . 6 6. ee et ; 8 i... 3,672,449
9a _ Check all methods used for valuing closing inventory:
i) Cost
@) (0 Lower of cost or market
(ij) (2 Other (Specify method used and attach explanation.) > _
b Check if there was a writedown of subnormal goods... ~~. * - ee ‘~ O
c¢ Check if the LIFO inventory method was adopted this tax year for any roe (if checked, attach Form 970) . . «se > O
d_ If the LIFO inventory method was used for this tax year, enter amount of closing inventory computed
under LIFO . . . | 9d L
e If property is produced or ‘acquired for resale, do the rules of section 263A apply to the entity? See instructions C1 Yes No
f Was there any change in determining quantities, cost, or valuations between opening and closing inventory? If “Yes,”
attach explanation . , soe ee LJ Yes No

 

Section references are to the Internal
Revenue Code unless otherwise noted.

Nhat's New

Small business taxpayers. For tax years
beginning after December 31, 2017, the
following apply.

¢ A small business taxpayer (defined
below), may use a method of accounting for
Inventories that either: (1) treats inventories
as nonincldental materials and supplies, or
{2) conforms to the taxpayer's financial
accounting treatment of inventorles.

* A small business taxpayer is not required
to capitalize costs under section 263A.

General Instructions

Purpose of Form

Use Form 1125-A to calculate and deduct
cost of goods sold for certain entities.

Who Must File

Filers of Form 1120, 1120-C, 1120-F,
11208, or 1065, must complete and attach
Form 1125-A if the applicable entity reports
a deduction for cost of goods sold.

Inventories

Generally, inventories are required at the
beginning and end of each tax year if the
production, purchase, or sale of

merchandise Is an Income-producing
factor. See Regulations section 1.471-1. If
inventories are required, you generally
must use an accrual method of accounting
for sales and purchases of inventory items.

Exception for certain taxpayers. A small
business taxpayer (defined below), can
adopt or change its accounting method to
account for inventories in the same manner
as material and supplies that are non-
Incidental, or conform to its treatment of
inventories in an applicable financlal
statement (as defined in section 451(b){3)),
or if it does not have an applicable financial
statement, the method of accounting used
in its books and records prepared in
accordance with its accounting
procedures. See section 471(c)(3).

A small business taxpayer claiming
exemption from the requirement to keep
inventories is changing its method of
accounting for purposes of section 481.
For additional guidance on this method of
accounting, see Pub. 538, Accounting
Periods and Methods. For guidance on
changing to this method of accounting, see
Form 3115 and the Instructions for Form
3115.

Small business taxpayer. A small
business taxpayer is a taxpayer that (a) has
average annual gross recelpts of $25
million or less {indexed for inflation) for the
3 prior tax years, and (b) is not a tax shelter
(as defined in section 448(d)(3))}. See Pub.
538.

Uniform capitalization rules. The uniform
capitalization rules of section 263A
generally require you to capitalize, or
include in inventory, certain costs incurred
in connection with the following.

* The production of real property and
tangible personal property held in inventory
or held for sale in the ordinary course of
business.

¢ Real property or personal property
(tangible and intangible) acquired for resale.
© The production of real property and
tangible personal property for use in its
trade or business or in an activity engaged
in for profit.

A small business taxpayer (defined
above) is not required to capitalize costs
under section 263A. See section 263A(i).

See the discussion on section 263A
uniform capitalization rules in the
instructions for your tax return before
completing Form 1125-A. Also see
Regulations sections 1.263A-1 through
1.263A-3. See Regulations section
1.263A-4 for rules for property produced in
a farming business.

 

For Paperwork Reduction Act Notice, see instructions. BAA

REV 01/26/19 PRO Form 1125~-A (Rev. 11-2018)
Form 1 1 25-E

(Rev. October 2016)

Compensation of Officers

» Attach to Form 1120, 1120-C, 1120-F, 1120-REIT, 1120-RIC, or 1120S,

4 Ih
papers of te Tressury > Information about Form 1125-E and its separate instructions is at www.irs.gov/form1125e.

Internal Revenua Service
lame
Ryan's Electrical Services, LLC

 

Note: Complete Form 1125-E only if total receipts are $500,000 or more. See instructions for definition of total receipts.

OMB No. 1545-0123

Employer identification number

 

(a} Name of officer

(b) Social security number

(c} Percent of
time devoted to

Percent of stock owned

 

(f) Amount of
compensatlon

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

{see Instructions) business (d) Common | (e) Preferred
iRyan J. Etten ae 100%] 100% % 160, 037.
% % %
% % %
% % %
% % %
% % %
% % %
% % %
% % %
% % %
% % %
% % %
% % %
% % %
% % %
% % %
% % %
% % %
% % %
% % %
2 Total compensation of officers . 2 160,037.
3 Compensation of officers claimed on Form 1125-A or elsewhere on return 3
4 Subtract line 3 from line 2. Enter the result here and on Form 1120, page 1, line 12 or the
appropriate line of your tax return . ore tim 4 160,037.

 

 

For Paperwork Reduction Act Notice, see separate instructions. BAA

REV 01/269PRO Form 1125-E (Rav. 10-2016)
Schedule K-1
(Form 1120S)

2018

b?LLL7

   

 

 

 

 

 

 

 

 

 

  
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Repmurven of the Treasury For calendar year 2018, or tax year 1 | Ordinary business Income (joss) i
-182,539.. ——— =
beginning / / 2018 ending | / i 2 | Net rental real estate Income (loss)
Shareholder’s Share of Income, Deductions, 3 | Other net rental Income (loss) a —
Credits, etc. > See back of form and separate instructions. -
Z | 4 | Interest Income
A Gorporation's employer Identificatlon number $a | Ordinary dividends
B_ Corporation's name, address, clty, state, and ZIP code 5b | Qualified dividends 14 | Foreign transactions
Ryan's Electrical Services, LLC
8 | Royalties
2917 Falls Ave,
Waterloo IA 50701 7 | Net short-term capital gain (loss) hr ne
GIRS Genter where corporation flled retum Ba | Net long-term capital gain (loss)
Ogden, UT 84201-0013
if &b | Collectibles 28%) gain (loss)
= eee i a ing = iBer 8c | Unrecaptured section 1250 gain
E  Shareholder's name, address, clty, state, and ZIP code 9 | Net section 1231 gain (loss)
Ryan J. Etten
10 | Other Income (loss) 15 | Alternative minimum tax (AMT) items}
5041 Southfork Ln IA 3,315.
Waterloo IA 50701
fF Sharoholder’s percentage of stock
ownership for tax year 100.00000 % ania eee tie ——
11 | Section 179 deduction 16 | Items affecting shareholder basls
c | 35,022.
12 | Other deductions
A 368 ao
> SS = = —
c
°o
o
a — _
re)
wa
cc ee =
5 17 | Other Information
uo
Vi. _7182,539.,
ike ~ = _ W 1,875,245,
= x 616,952.
* See attached statement for additional information.

 

|

 

 

For Paperwork Reduction Act Notice, see the Instructions for Form 1120S.
BAA

www. lrs.gov/Form1120S
REV 01/26/19 PRO

Schedule K-1 (Form 1120S) 2018
Schedule K-1 (Form 11208) 2018

This list identifies the codes used on Schedule K-1 for all shareholders and provides summarized reporting information for shareholders who file Form 1040,
For detailed reporting and filing information, see the separate Shareholder's Instructions for Schedule K-1 and the instructions for your income tax return,

1.

5a.
5b,

8a.
8b.

8c.

10.

11.
12,

Ordinary business income (loss). Determine whether the income (loss) Is
passive or nonpassive and enter on your retum as follows:

Passive loss

Passive income

Nonpassive loss

Nonpassive income

Net rental real estate income (loss)
Other net rental Income (loss)
Net income

Net loss

interest Income

Ordinary dividends

Qualified dividends

Royaltles

Net short-term capital gain (loss)
Net long-term capital gain (loss)
Collectibles (28%) gain (loss)

Unrecaptured section 1250 gain

Net section 1231 gain (loss)

Other Income (loss)

Code

A Other portfollo income (loss)

B Involuntary conversions

C Sec, 1256 contracts & straddles

D Mining exploratlon costs recapture

E “Section 951A income )

F Section 965({a) inclusion

G Subpart F Income other than >
sectlons 951A and 965 inclusion

H Other Income (loss)

Section 179 deduction

Other deductions

Cash contributions (60%) \

Cash contributions (30%)

Noncash contributions (50%)

Noncash contributions (30%) )

Capital gain property to a 50%

organization (30%)

Capital gain property (20%)

Contributions (100%)

Investment interest expense

Deductions—royalty income

Section 59(e)(2) expenditures

Section 965(c) deduction

Deductions—portfolio (other)

Preproductive period expenses

Commercial revitalization deduction

from rental real estate activities

O Reforestatlon expense deduction

P through R

S$ Other deductions

moouy

 

ZSerxcr-ran

13. Credits

A Low-income housing credit (section
42())(5)) from pre-2008 bulldings

B_ Low-income housing credlt (other)
from pre-2008 buildings

C Low-income housing credit (section

42()(6)) from post-2007 buildings

Low-income housing credit (other)

from post-2007 buildings

Qualified rehabliitatlon expenditures

{rental real estate)

Other rental real estate credits

Other rental credits

Undlsiributed capital gains credit

Biofuel producer credit

Work opportunity credit

Disabled access credit

Empowerment zone employment credit

Credit for increasing research

activities

Credit for employer social security

and Medicare taxes

9

SexRxe-ron m

Zz

Report on

See the Shareholder's Instructions
Schedule E, line 28, column (h)
See the Shareholder's Instructlons
Schedule E, line 28, column (k)
See the Shareholder’s Instructlons

Schedule E, line 28, column (h)
See the Shareholder’s Instructions
Form 1040, tIne 2b

Form 1040, line 3b

Form 1040, line 3a

Schedule E, line 4

Schedule D, line 5

Schedule D, line 12

28% Rate Galn Worksheet, line 4
(Schedule D Instructions)

See the Shareholder’s Instructions
See the Shareholder's Instructions

Sea the Shareholder's Instructions
See the Shareholder’s Instructlons
Form 6781, line 1

See Pub. 535

See the Shareholder’s Instructions

See the Shareholder's Instructlons

See the Shareholder's Instructlons

Form 4952, line 1

Schedule E, line 19

See the Shareholder’s Instructions
See the Shareholder's Instructions
Schedule A, line 16

See the Shareholder's Instructions

See Form 8582 instructions
See the Shareholder's Instructions

Reserved for future use
See the Shareholder's Instructions

\

See the Shareholder's
Instructions

Schedule 5 (Form 1040), line 74, box a

\ See the Sharehoider's
Instructlons

 

Code

O Backup withholding
P Other credits
14. Foreign transactions

A Name of country or U.S.
possession

B Gross Income from all sources

C Gross income sourced at
shareholder level

Page 2

Report on

Sae the Shareholder’s Instructlons
See the Shareholder’s Instructions

Form 1116, Part!

Foreign gross Income sourced at corporate level

D Section 951A category
E Foreign branch category
F Passive category

G General category

H Other

Form 1116, Part!

Deductions allocated and apportioned at shareholder level

I Interest expense
J Other

Form 1116, Part |
Form 1116, Part!

Deductions allocated and apportioned at corporate level to foreign source

income
K Sactlon 951A category
L Foreign branch catagory
M Passive category
N General category
O Other
Other Information
Total foreign taxes paid
Total foreign taxes accrued
Reductlon in taxes available for
credit
Forelgn trading gross recelpts
Extraterritorial Income exclusion
Section 965 Information
Other forelgn transactions
15. Alternative minimum tax (AMT) items
A Post-1986 depreciation adjustment
8 Adjusted gain-or loss
C Depletion (other thar oll & gas}
D Oil, gas, & geolhermal—gross Income
E Oil, gas, & geolhernal—deduetions
F Other AMT items
16, Items affecting shareholder basis
A Tax-exempt Interest income
B Other tax-exempt income
CG Nondeductible expenses
D Distributions
E Repayment of loans from
shareholders
17. Other Information
A Investment income
B Investment expenses \
C Qualified rehabilitation expenditures
D
E

a2OoOTv

<CHAa

(other than rental real estate)
Basls of energy property
Recapture of low-income housing
credit (section 42(j)(5))
Recapture of low-income housing
credit (other)

Recapture of investment credit
Racapture of other credits
Look-back Interest—completed
long-term contracts

Look-back interest—income
forecast method

K Dispositlons of property with
section 179 deductions
Recapture of section 179 deduction
through U

Section 199A income

Saction 199A W-2 wages
Section 199A unadjusted basis
Section 199A REIT dividends
Section 199A PTP income

AA Excess taxable income

AB Excess business interest income

-zo

aq

N<xK Scr

/ REV 01/26/19 PRO AC Other Information

Form 1116, Part!

Form 1116, Part Il
Form 1116, Part Il

Form 1116, line 12
Form 8873
Form 8873

See the Shareholder's Instructlons
See the Shareholder’s Instructions

See the Shareholder’s instructions
and the Instructions for Form 6251

Form 1040, line 2a

See the Sharehoider’s Instructions

Form 4957, lina 4a
Form 4952, line 5

See the Shareholder’s Instructions
See the Shareholder’s Instructions

Form 8611, line 8

Form 8611, lIne 8

See Form 4255

See the Shareholder’s Instructions

See Form 8697

See Form 8866

See the Shareholdar’s Instructions
 

Ryan's Electrical Services, LLC (Sanna 1

Additional information from your Schedule K-4:Shareholder's Share of Income, Deductions, Credits, etc. (Ryan J. Etten)

Schedule K-1:Shareholder's Share of Income, Deductions, Credits, etc. (Ryan J. Etten)

 

 

 

 

Supplemental Information Continuation Statement
Description Amount

MEDICAL INSURANCE PREMIUMS PAID FOR > 2% SHAREHOLDER 10,037.

SHAREHOLDER DISTRIBUTIONS IN EXCESS OF BASIS 17,705,

 

 
Form 1120S

Schedule K-1 - 199A Supplement (Line 17)

2018

 

Name as Shown on Return

Employer identification No.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Ryan's Electrical Services, LLC a
Shareholder Name ID Number
Ryan J, Etten EEE
Shareholders’s Share of Section 199A Information
QBI Wages UBIA REIT Div PTP Inc ss
Activity Code V Code W Code X Code Y¥ Code Z TB
1120S Line 21 -182,539. 1,875,245. 616,952.
Totals .-+-- snes see =182, 539. |1,875,245.| 616, 952. 0. > i

 

 

 

 

 

 

 

 

Note:
spsw9908 SCR 12/05/18

Section 179 deductions are included

in QBI
 

 

4562 Depreciation and Amortization OMB No. 1545-0172
porn (including Information on Listed Property) DO) 4 8
>» Attach to your tax return.
Department of iho Treasury . : . . . Attachment
Intamal Revenue Service {98) > Go to www.irs.gov/Form4562 for instructions and the latest information. Sequence No. 179
iame(s) shown on return Business or activity to which this form relates Identifying number
Ryan's Electrical Services, LLC Form 1120S Construction ‘

 

 

Gay Election To Expense Certain Property Under Section 179
Note: If you have any listed property, complete Part V before you complete Part |.

 

 

 

 

 

 

 

 

 

 

 

  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1 Maximum amount (see instructions) . . . . 1 1,000,000,
2 Total cost of section 179 property placed in service = instructions) 7 2
3 Threshold cost of section 179 property before reduction in limitation (see memeHOne) . 3 2,500,000.
4 Reduction in limitation. Subtract line 3 from line 2. If zero or less, enter -O- . to 4
5 Dollar limitation for tax year. Subtract line 4 from line 1. If zero or less, enter -0-. tf married filing
separately, see instructions 2. 1. 6 ee ee ee 5
6 (a) Description of property {b) Cost (business use only} (c) Elected cost Nites ee ye ; |
=a ds v"
oh ae!
‘i
7 Listed property. Enter the amount from line29 2. 6 6 4 8 ew ee | 7 Reve onal,
8 Total elected cost of section 179 property. Add amounts in column (c), lines 6 and7 . . . . ss 8
9 Tentative deduction. Enter the smaller of line5orline8 . . . . . © .oee . . dais 9
10 Carryover of disallowed deduction from line 13 of your 2017 Form 4562 . Loe ‘ 10
11 Business income limitation. Enter the smaller of business income (not less than zero) or line 5. See inatrugtiong 14
12 Section 179 expense deduction. Add lines 9 and 10, but don’t enter more than line 11. - 1 . . 12
13 Carryover of disallowed deduction to 2019. Add lines 9 and 10, less line 12 Pe __| 13 | eee a |
Note: Don’t use Part II or Part Ill below for listed property. Instead, use Part V.
GAR special Depreciation Allowance and Other Depreciation (Don’t include listed property. See instructions.)
14 Special depreciation allowance for qualified property (other than listed property) placed in service
during the tax year. See instructions. 2. 6 6 ee 14
15 Property subject to section 168(f\(1) election. 2... ee ee 15
16 aie depreciation (including ACRS) ._.. fh HT ot 16
MACRS Depreciation (Don't include listed property. See Instructions)
SectionA
17 MACRS deductions for assets placed in service in tax years beginning before 2018 . . . . 17 16,676.
18 If you are electing to group any assets placed in service during the tax year into one or more ‘general =a re |
asset accounts, check here . . . ia der ea poe ew PEF Se ea

 

 

Section B—Assets Placed =] Seivica During 2018 Tax Year Using the General Depreciation System

{b}) Month and year
placed in
service

  
   
   

 
 
 
    

   
  
    

(c) Basis fer depreciation
(business/investment use
only—see instructions)

   
  

   

  
  

(a) Classilication of property (d) ed (e} Convention (f) Method (g) Depreciation deduction

    
  

    
       
 
 
 

19a
b 5-
c 7
d 1
e 15-
f2
25-
h Residential rental

      

      

   

50,014 ./5.00 200 DB 10,003.

 
  
    
 

  
   
    
  
  
   

      
   

     
     
   
     
   

S/L
a/L
S/L
S/L
SIL

25 yrs.
ZU
27.5 yrs
39

       
   
       
 

MM

      

  

MM
MM

i Nonresidential real

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Section C—Assets Placed in Service During 2018 Tax Year Using the Alternative Depreciation System
20a Class life S/L
b 12-year 12 yrs. S/L
c 30-year 20 yrs. MM SIL
d 40-year 40 yrs. MM SIL
Eo Summary (See instructions.)
21 Listed property. Enter amount from line 28 . . .. =e. 21 24,218.
22 Total. Add amounts from line 12, lines 14 through 17, lines. 19 and 20 i in column (g), and line 21. Enter
here and on the appropriate lines of your return. Partnerships and S corporations—see instructions — . 22 50,897,
23 For assets shown above and placed in service during the current year, enter the ‘
portion of the basis attributable to section 263A costs. . . . . . . . 23

 

 

 

 

For Paperwork Reduction Act Notice, see separate instructions. BAA REV 01/26/19 PRO Form 4562 (2018)
Form 4562 (2078)
[Enh Listed Property:

entertainment, recreation, or amusement.)
Note: For any vehicle for which you are using the standard mileage rate or deducting lease expense, complete only 24a,
24b, columns (a) through (c) of Section A, all of Section B, and Section C if applicable.
Section A—Depreciation and Other Information (Caution: See the instructions for limits for passenger automobiles.)
24a Do you have evidence to support the business/investment use claimed? ] Yes [_] No | 24b If “Yes,” is the evidence written? [_] Yes X] No

Page 2

(include automobiles, certain other vehicles, certain aircraft, and property used for

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

T { (a) ry flist | Dat (b) d alee (d) Basis for | A (9 M (9) d/ D 7 ti Elected sectlon 179
ye ae | a ee investment use| Cost or other basis | (business/investment period Pe avantion Seduction. pete cost on
| perosntaga use only)
25 Special depreciation allowance for qualified listed property placed in service. during f by di
the tax year and used more than 50% in a qualified business use, See instructions . 25 fe ‘|
26 Property used more than 50% in a qualified business use:
if dade Cran: IBPUSETIN] 10/01/2011 100. 00 94 1,800. 1,800. 5.00|200 DB-Md 0.
'06 Ford Freestar|10/01/201]100.00% SplTS. 3,175. §.00/200 DB-M 0.
fe Aitiiteca! Usted Frsgerty Slaten % + 24,218.
27 Property used 50% or 1688 in a qualified business use:
zs oh i coe
% S/L- eee ee eee
% = Pieacley )
28 Add amounts in column (h), lines 25 through 27. Enter here and on line 21, page 1 | 28 24,218 . |e jase
29 Add amounts in column (), line 26. Enter here and online 7, pagel. . se fat. ; | 29

 

Section B—Information on Use of Vehicles
Complete this section for vehicles used by a sole proprietor, partner, or other “more than 5% owner,” or related person. If you provided vehicles
to your employees, first answer the questions in Section C to see if you meet an exception to completing this section for those vehicles.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(a) {b) (c) (d) fe) (0
30 Total business/investment miles driven during Vehicle 1 Vehicle 2 Vehicle 3 Vehicle 4 Vehicle 5 Vehicle 6
the year (don’t include commuting miles)
31 Total commuting miles driven during the year
32 Total other personal a:
miles driven .
33 Total miles driven during the year. “Add
lines 30 through 32 .
34 Was the vehicle available for personal Yes | No | Yes | No | Yes | No | Yes | No | Yes | No | Yes | No
use during off-duty hours? . .
35 Was the vehicle used primarily by a more
than 5% owner or related person?
36 Is another vehicle available for persona! use?
Section C—Questions for Employers Who Provide Vehicles for Use by Their Employees
Answer these questions to determine if you meet an exception to completing Section B for vehicles used by employees who aren’t
more than 5% owners or related persons. See instructions.
37 Do you maintain a written policy statement that pronibits all — use of vehicles, including commuting, by |_Yes_ | No
your employees? . Loe ee . . eee
38 Do you maintain a written policy statement that prohibits personal use of vehicles, ‘except commuting, by your
employees? See the instructions for vehicles used by corporate officers, directors, or 1% or more owners
39 Do you treat all use of vehicles by employees as personal use? - 4
40 Do you provide more than five vehicles to your employees, obtain information from your employees about the
use of the vehicles, and retain the information received? . . et
41 Do you meet the requirements concerning qualified automobile femoneraren use? See instructions.
Note: If your answer to 37, 38, 39, 40, or 41 is “Yes,” don’t complete Section B for the covered vehicles.
Amortization
(b} (e)
A fa) Date amortization . (c) (d) . Seen an F
Description of costs bagins Amortizable amount Code section period or Amortization for this year
percentage

 

42 Amortization of costs that begins during your 20

18 tax year (sea instructions):

 

 

 

 

 

 

 

43 Amortization of costs that began before your 2018 tax year . F
44 Total. Add amounts in column (f). See the instructions for where to renet ¢

43

 

 

 

 

REV 01/26/19 PRO

Form 4562 (2018)
Form 1120S 199A Summary Worksheet 2018

Name as Shown on Return Employer Identification No.
Ryan's Blectrical Services, LLC

Total Amounts By Activity

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

QB! Wages UBIA REIT Div PTP Inc Ss
Activity Code V Code W Code X Code ¥ CodeZ | TB
1120S Line 21 -182,539. |1,875,245.| 616,952.
Totals p..<e¢c-0-%4 [= 282,539. 11,875,245.) 616,952. 0. 0.
Check box to opt out of including Sec 179 deduction in QBl . - - i]

spsw9907:SCR 02/12/19
 

Form 1120S Other Assets 2018
Schedule L
Name Employer ID Number

Ryan's Electrical Services, LLC

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Beginning of End of
Other Current Assets: tax year tax year
Retention Receivable 46,385. 103,207.
Prepaid Insurance 12,162.
Total to Form 1120S, Schedule L, line6.. 6 wees. ee eee ees > 46,385. 115y:369)
Beginning of End of
Other Investments: tax year tax year
Total to Form 1120S, Schedule L, line9......... rte >
Beginning of End of
Other Assets: tax year tax year
Security Deposits 3%. 750.. 31505
Total to Form 1120S, Schedule L, line14 ..........6.24- > 3,750. 3150.8

 

 

 

 
Farm 1120S

Other Liabilities

2018

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Schedule L and Adjustments to Shareholders’ Equity
Name Employer ID Number
Ryan's Electrical Services, LLC Ee
Beginning of End of
Other Current Liabilities: tax year tax year
Over Billings 73,709. 65,523.
Credit Cards Payable 81,558. 103,284.
401(k) Payable 6,018. 35,116.
Accrued Interest Payable 3, 6395.. 3,475.4
Accrued Payroll 36,930. 41,5350,
Accrued Vacation 45, 438. 45,438.
Payroll Liabilities 64,857. 261,113.
Sales Tax Payable 5.4525 76.
Bank Overdrafts 23,235.
Total to Form 1120S, Schedule L, line 18 .... 2... 2.42554. 317,601. 598,795.
Beginning of End of
Other Liabilities: tax year tax year
Total to Form 1120S, Schedule L, line 21 .......-5.545-
Beginning of End of
Adjustments to Shareholders’ Equity: tax year tax year

 

 

 

 

 

 

 

 

Total to Form 1120S, Schedule L, line 25

 

 

 

 

SPSW1701.SCR 09/25/18
Special Depreciation Allowance Elections under
IRC Section 168(k)(5) and IRC Section 168(k)(7),

> Attach to your income tax return

 

Name(s) Shown on Return Identification Number
Ryan's Electrical Services, LLC

 

 

Tax Year: December 31, 2018

Special Depreciation Allowance Election under
IRC Section 168(k)(5)

 

Taxpayer hereby elects the application of IRS Section 168(k)(5 )to the
following specified plant(s) for tax year ending:

 

Description of Property Special Depr.
Allowance

 

Election Out of Qualified Economic Stimulus Property
Attach to your return
Taxpayer hereby elects under IRC Section 168(k)(7) out of having Qualified
Economic Stimulus property for the following asset classes placed in service during
the tax year ending: December 31, 2018

 

 

ALL ELIGIBLE CLASSES OF PROPERTY

 

 

 

 

 

 

 
Section 1.263(a)-1(f)

» Attach to your Income tax return

 

Name(s) Shown on Return Identification Number
Ryan's Electrical Services, LLC

 

 

Tax Year: 2018
Section 1.263(a)-1(f)
De Minimis Safe Harbor Election

The taxpayer elects to make the de minimis safe harbor election under the Regulation 1.263(a)-1 (f}

Name: Ryan's Electrical Services, LLC
Address: 2917 Falls Ave,, Waterloo IA 50701

Identification Number: STS

fdiv@801.SCR 09/26/18
Miscellaneous Statement 2018

 

Name Identification Number
Ryan's Electrical Services, LLC

 

 

Line 7

 

Shareholder.health insurance premiums of $10,037
were not included on shareholder W-2. They have
been treated as wages on Form 1120S (IRB 2008-2)

 

 

 

 

 

 

 

 

 

Total eae De Ree Fae ee re RT ee EEK

 

 

 

 

epev0801.SCR 12/10/18
 

 

 

 

Ryan's Electrical Services, LLC

‘aeawresne= 1

Additional information from your 2018 US Form 1120S: Income Tax Return for S Corp

Form 1120S: S-Corporation Tax Return
Sch K, Line 17d(II), Other Items and Amounts

Continuation Statement

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Description Amount

Medical insurance premiums paid for > 2% shareholder 10,037.
Total 10,037.

Form 1120S: S-Corporation Tax Return
Other Deductions Continuation Statement

Description Amount

Automobile and truck expense 189,289.
Bank charges 6,391.
Dues and subscriptions 24,759.
Insurance 119,162.
Legal and professional 5,173.
Meals (50%) 8,771.
Office expense 61,547.
Telephone 28,640.
Training/continuing education 658.
Travel 22,472.
Utilities 15,828.
Computer and Internet Expenses 18,267.
Total 500,957,

Form 1120S: S-Corporation Tax Return
Sch K, Line 17d(I), Other Items and Amounts Continuation Statement

Code Description Amount

Vv Section 199A income -182,539.
W Section 199A W-2 wages 1,875,245.
Xx Section 199A unadjusted basis 616,952.
Total 2,309, 658.

Form 1120S: S-Corporation Tax Return

M-1, Line 3, Expenses Recorded on Books, Not Included on Schedule

 

 

Continuation Statement

 

 

 

 

 

K-1
Description Amount
Fines and penalties 12,667.
Life insurance premiums 12,351.
Misc Non-deductible Expense 1,234.
Total 26,252.

 

 

 

 

 

 
Ryan's Electrical Services, LLC

Form 1120S: S-Corporation Tax Return
M-2 Line 5, Other Reductions

isanitiin, 2

Continuation Statement

 

 

 

 

 

 

 

 

Description AAA Amount OAA Amount
Charitable contributions 368.
Meals and entertainment 8,770,
Fines and penalties 12,667.
Life insurance premiums 12,351.
Misc Non-deductible Expense 1,234.
Total 35,390.

Form 1125-A: Cost of Goods Sold

 

 

 

 

 

 

 

 

 

Other Costs Statement Continuation Statement
Other Cost Other Amount

Cost Equipment Rental 116,957]

Other Job Related Costs:Other 14,178

Tools and Small Equipment 26,162

Total 157,297

Form 4562 (Form 1120S Construction): Depreciation and Amortization
Line 26 Additional Listed Property Statement

 

 

Continuation Statement

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

| (i)
(b) Svc |(c) Use|(d) Cost] (e) Depr. |(f) Rec. (g) (h) Depr. | Elected

(a) Type of property Date % basis Basis Period| Method Deduc. | Section

179 Cost

‘00 Ford F250 10/01/2011] 100.00] 4,200. 4,200. 5.00}200 DB-MOQ

'OL Ford F150: 10/01/2011] 100.00} 1,600. 1,600. 5.00/200 DB-MO

LFTRF17W21KF03640

'99 Ford F350 10/01/2011] 100.00] 5,025. 5,025, 5.00/150 DB-MQ

'04 Chevy 10/01/2011] 100.00} 2,700. 2,700, 5.00/200 DB-HY 0.

Colorado

'05 Chevy 10/01/2011] 100.00) 5,450. 5,450, 5.00]/200 DB-HY 0.

Colorado

'0O0 Ford Ecoline |10/01/2011]} 100.00} 1,075. 1,075. 5.00/200 DB-MO 0.

'11 Impala - Jay |11/01/2011] 100.00] 20, 634. 20,634. 5.00/200 DB-MO 1,775

'08 Express 10/07/2011] 100.00] 14,000. 14,000. 5.00/200 DB-MQ 0.

‘O07 Express 11/01/2011] 100.00) 12,000. 12,000. 5.00/200 DB-MQ 0.

'O7 Chevy 06/04/2012] 100.00] 10,420. 10,420. 5.00/200 DB-HY 0.

Colorado VIN 0321

'O9 Chevy 06/04/2012] 100.00] 9,405. 9,405. 5.00]/200 DB-HY 0.

Colorado VIN 9032

'O8 Chevy 07/23/2012] 100.00} 13,212. 13,212. 5.00)/200 DB-HY 0.

Colorado VIN 3946

'12 Chevy Impala |08/03/2012] 100.00| 34,017, 34,017. 5.00]200 DB-HY 1,875.

Colorado Truck 11/06/2012] 100.00] 10, 930, 10,930. 5.00]/200 DB~-HY 0.

'O9 Chevy 03/26/2013] 100.00} 8,455. 8,455. 5.00/200 DB-MO 108.

Colorado

'09 Chevy 06/26/2013) 100.00] 8,935. 8,935. 5.00]200 DB-MQ 317.

Colorado

 

 

 

 

 

 

 

 

 

 

 

 

 
a

Continuation Statement

Ryan's Electrical Services, LLC

Form 4562 (Form 1120S Construction): Depreciation and Amortization
Line 26 Additional Listed Property Statement

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(i)
(b) Svc |(c) Use| (d) Cost] (e) Depr. |(f) Rec. (g) (h) Depr. | Elected
(a) Type of property| “Date % | basis | Basis |Period| Method | Deduc. | Section
179 Cost
‘09 Chevy 06/28/2013] 100.00] 8,150. 8,150. 5.00/200 DB-MQ 272%
Colorado VIN
1G6CS19E298148435
'10 Impala 11/01/2011] 100.00] 19,015. 19,015. 5.00/200 DB-MQ 1,005.
‘15 Chevy 11/01/2011} 100.00] 4,399. 4,399. 5.00/200 DB-HY QO.
Silverado
vin#6232
(exchanged #512)
'15 Chevy 04/13/2016] 100.00] 22,049. 22,049. 5.00]200 DB-HY 3,350.
Silverado
vin#6232 -
(exchanged #512)
'07 Colorado 11/01/2011] 100.00] 15,695. 15,695. 5.00/200 DB-HY 0..
'12 Chevy 03/20/2012] 100.00] 22,143. 22,143. 5.00/200 DB-HY 0..
Colorado - VIN
2359
'12 Chevy 03/20/2012] 100.00] 23, 661. 23,661. 5.00/200 DB-HY Ox
Colorado - VIN
4256
'12 Chevy 03/20/2012] 100.00; 22,435. 22,435.) 5.00/200 DB-HY 0.
Solorado VIN 5232
'06 Chevy 06/05/2012] 100.00; 9,485. 9,485. 5.00/200 DB-HY 0.
Uplander
2009 Chev 01/31/2017] 100.00] 19,739. 19,739. 5.00/200 DB-HY 6,316.
Silverado
2017 Chev 06/19/2017] 100.00] 28,752. 14,376. 5.00]200 DB-HY 4,600.
Silverado
2017 Chev 06/19/2017] 100.00] 28,752. 14,376. 5.00}200 DB-HY 4,600.
Silverado
2017 Silverado- 12/30/2017] 100.00] 12,055. 5.00]/200 DB-HY QO,
Ryan-Escalade
Trade
Total] 24,218,

 

 

 

 
199A Worksheet by Activity

> Keep for your records

Name as Shown on Return
Ryan's Electrical Services, LLC

Activity. ... +... « 11208 Line 21

Check if activity is NOT a qualified trade/business . .[__]

 

 

 

 

2018

Employer Identification No.

1 Qualified Business Income 'dal_ -182,539. Ae
Adjustments an) er
Adjusted Qualified Business Income... .. » oe OMI 8 «Malan taoprowrr ~ 1c

Za Wages... eee ee eee eee 2a ‘1,875,245. ae

b Adjustments . 2... ee et b
c Adjusted Wages... ee es cay OTe

3a Unadjusted Basis Immediately after Acquisition. . tease | 3a

 

a

be

OY

to

on

S
ae
eee 7

 

b Adjustments ....... ee ie: cas ie ade b
c¢ Adjusted UBIA........-.-+-. tad, gems, 4 Eesha, eee era 3c
4 Specified Service Trade or Business? ..4.-.+4>» [ves | x_|No

 

~182,5393,

1,875,245.

616,952.

 

spsw9906.SCR 03/02/19
rom #004

(Rev. December 2018)

Department of the Treasury
Internal Revenue Service

Print
or

Type

Name
Ryan's Electrical Services, LLC

2917 Falls Ave,

 

Waterloo IA 50701

Number, street, and room or suite no. (If P.O, box, see Instructions.)

Application for Automatic Extension of Time To File Certain
Business Income Tax, Information, and Other Returns

> File a separate application for each return.
» Go to www./rs.gov/Form7064 for instructions and the latest information.

OMB No. 1545-0233

| Identifying number

Note: File request for extension by the due date of the return. See instructions before complating thls form.
Automatic Extension for Certain Business Income Tax, Information, and Other Returns. See instructions.

Gliy, town, state, and ZIP cade (If a foreign address, enter city, province or state, and country (follow the country’s practice for antering postal code}.)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1 _Enter the form code for the return listed below that this applicationisfor. . . . . ... A » (Lets
Application Form Application Form
Is For: Code Is For: Code
Form 706-GS(D) 01 Form 1120-ND (section 4951 taxes) 20
Form 706-GS(1) 02 Form 1120-PC 21
Form 1041 (bankruptcy estate only) 03 Form 1120-POL 22
Form 1041 (estate other than a bankruptcy estate) : 04 Form 1120-REIT 23
Form 1041 (trust) 05 Form 1120-RIC 24
Form 1041-N 06 Form 1120S 25
Form 1041-QFT 07 Form 1120-SF 26
Form 1042 08 Form 3520-A 27
Form 1065 09 Form 8612 28
Form 1066 11 Form 8613 29
Form 1120 12 Form 8725 30
Form 1120-C 34 Form 8804 31
Form 1120-F 15 Form 8831 32
Form 1120-FSC 16 Form 8876 33
=orm 1120-H 17 Form 8924 35
Form 1120-L 18 Form 8928 36
Form 1120-ND 19

All Filers Must Complete This Part

2 If the organization is a foreign corporation that does not have an office or place of business in the United States,

check here ee ees >

3 {f the organization is a corporation and is the common parent of a group that intends to file a consolidated return,

check here eee OE
If checked, attach a statement listing the name, address, and employer identification number (EIN) for each member
covered by this application.

4 — If the organization is a corporation or partnership that qualifies under Regulations section 1.6081-5, check here . & ([]

5a_ The application is for calendar year 2018, ortax yearbeginning === 20 Cy andending , 20. .%

b Short tax year. If this tax year is less than 12 months, check the reason: C1 Initial return _] Final return
[] Change in accounting period L] Consolidated return to be filed (_] Other (See instructions—attach explanation.)

6 Tentative total tax 6 0

7 Total payments and credits. See instructions . 7 0

8 Balance due. Subtract line 7 from line 6. See instructions . . . 8 0
For Privacy Act and Paperwork Reduction Act Notice, see separate instructions. Cat. No. 13804A Form 7004 (Rev. 12-2018)

BAA

REV 01/26/19 PRO
Form 1120S Shareholder’s Basis Statement
» Note to Shareholder: Keep for your records

2018

 

Shareholder's name

Ryan J. Etten

Corporation's name

Ryan's Electrical Services, LLC

 

Part | — Election

Special ordering election under Reg. Section 1.1367-1(g) has been made .....

Part II — Stock Basis

Identifying Number

Employer ID Number

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1 Beginning of year stock basis... . eo et ee ee ee sole poe ea «| 1 0.
2 Capital contributions......... eae ee oy reg ss) eg eects oe oe og oom MOL 2
3 Income items... ee ee 3
4 Addlines1through3 ........ Sra a ices ce tee, Miele tae ses eaciarcmaw 4 0.
5 Distributions (not to exceed line 4). 2.22.24 ee ee Ieee agate At! 5
6 Subtractline 5fromline4..... ) Saree OCOD CG) ie icececwnee FPG 0.
7 Loss items (not to exceed line 6) 0 or
X_| Nondeductible expenses (not to exceed line6) ...... nie) > eee 7 0.
8 Subtract line 7 from line 6. Down Goo hic oc Oc ew ae oats ya 8 Q.
9 Nondeductible expenses s (not to exceed line 8) or
X_| Loss items (not to exceed line 8)... 2... ee ee 9 0.
10 Subtractline 9fromlineB. 1... ee ee ee es eS Pete oo 10 0.
11___ Loan basis restoration .; oA eR eS ee oo ein Re ey Cl (M4 | 0.
12 End of year stock basis (subtract line "1 from line 10) 3). ee Neo Soe aie 12 0.
Part Ill — Loan Balance
13 Beginning of year loan balance... 1... eee ee ee 13
14 Current year loans to corporation. ......... + came « . CBG ane aS qk tess: 14
15 Loanrepayments «10. te ee ee ee ee ee 15
16 Endofyearloanbalance .... 0.666 eee ee 16
Part IV — Loan Basis
17. Beginning of yearloan basis... 2.0. ee ee es 17 On
18  Loanbasis restoration... -.- ee ee ee ee 18 0.
19 Current year loans to corporation... 6... 419
20) Addlines17 through 19.2... . ee 20 0.
21. +Loanrepaymentsinfull............-.5. re
If reduced basis loan, portion allocated toincome ..,.... >
Note: add above portion of loan repayment allocated to income to appropriate
category of income, ordinary income, or long or short term capital gain
on shareholder's return
Portion of loan repayment allocated to loan basis (not to exceed line 20) .....- - 21 0.
22 Subtract line 21 fromline20 ..... 2-2-2... - 0.0.0 re ee ee 22 0.
23 |__| Excess loss items (not to exceed line 22) or
|_X | Excess nondeductible expense items (not to exceed line 22)... ....... 23 QO.
24 Subtract line 23 from line 22 2... 02.46 ee ee 24 Ox
25 Excess nondeductible expense items (not to exceed line 24) or
| x | Excess loss items (not to exceed line 24)... 0... 0. eee ee 25 0.
26 ~— End of year loan basis (subtract line 25 from line 24)... 0. ee ee ee 26 QO.
Part V ~ Total Basis
27 ‘Total end of year stock basis and loan basis ......., 27 QO.

 

 

 
Part VI — Loss Carryovers

 

 

 

 

 

 

 

 

 

 

28 _Loss items carried over tonext year... - ee ee ee te 28 182,907.
29 Nondeductible expense items carried over to next year... ee ee ee 29 Dr.
‘eS 4
Ryan J. Etten BSS, Page 2
Part Vil — Income Items
30. ~—s Items of income from Schedule K-1:
Total income items. 6... Ne ee es 30
Part VIll— Loss and Expense Items
31 ‘Items of loss and expense from Schedule K-1:
Ordinary loss from trade or business activities 182,539.
Charitable contributions 368.
Total loss and expense items. ...... pee wees eS bites ey 31 182,907.
Part IX —Nondeductible Expense Items
32. Nondeductible expenses 35,022,
Total nondeductible expense iteMS . 6... 6 ete ee ee eee 32 35,022,

 

 

 

SPSWS301.SCR 09/25/18 Ryan J. Etten
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Form 1120S Two Year Comparison 2018
>» Keep for your records
Name Employer Identification No.
Ryan's Electrical Services, LLC —
2018 2017 Difference
Ordinary Income (Loss) % of ' % of 2018 - 2017
Total Total
Amount Income Amount Income Amount %o
ja Grossreceipts orsales . . Sabi, Bae Nea 5,039,202 . |e 328,330.) S52
b Less returns yok Ai tue
and allowances .....-. 6,800. A {wee 6, 800,
c Netreceipts .....%- | 75,360,732] 15,039,202.) © 3el,530.| 6.90
2 Cost of goods sold - 1
(Form 1125-A) .- sie es 3,672,449 | 3,284, 450.19 387,999.] 11.81
3  Grossprofit....4.../ 1,688,283 i 1,754,752.) -66,469.] —3,79
4 Net gain or loss tases
(Form 4797) «ese ea ne j 12,889.|) wt -12,889.;- 100.00
§ Otherincome........ 154, 615.. a -154,615.-100.00
6__Totalincome (loss) -..] 1,688,283.[100.00) 1,922,256.1100.00 =233,, 973-12. 07
Deductions
f  Gompensation of
Officers... 2... ee ee 160,037.| 9.48 162,619.] 8.46 —2, 582.) -1.59
8 Salaries & wages (less 7
employment credits)... . 702,995.| 41.64 636, 539.| 33,11 66,456,| 10.44
9 Repairs & maintenance . . 7,214.) 0.43 8,048.| 0.42 ~834.-10.36
10 Baddebts.......... -| 0,00 78] 6.00 0.[ 6.00
11. Rents.........004 102,855.] 6,05 106,304,.| 5.53 -3,449.| -3.24
12  Taxesandlicenses .... 165,214.| 9.79 170, 940.| 8.89 -5,726.| -3.35
13 Interest........ 5 117,525.) 6.96 79,650.) 4.14 37,875.| 47.55
14a Depreciation
(Form 4562) ........ 50,897.] 3.01 97,581.| 5.08 -46, 684 .|-47. 84
b Less Depreciation on
Sch A and elsewhere . . . 0.00 0.00
c Net depreciation 50,897.) 3.01 97,581.| 5.08 -46, 684.,-47.84
15 Depletion (not oil/gas). . . 0.00 0.00
16 Advertising.......+. 25¢,[ 0.02 4,323.[ 0.22 —4, 0609.94.12
17 Pension, profit-sharing,
etc, plans... 2. ee eee 0.00 0.00
18 Employee benefit
programs ..........% 62,796.| 3.72 40,092.} 2.09 22,704.) 56.63
19 Other deductions. .... i 500,957.| 29.67 437,315.) 22.75 63,642.| 14,55
20 =Total deductions..... >] 1,870,822.1110.81| 1,743,489./ 90.70 127, 3332|- 3730
21 = Ordinary income (loss)
‘ trom trade/business ... > —182,539.;-10.81 178,767.) 9.30 -—361,306-.-202,11
ax
22a Excess net passive
income tax or LIFO
recapture tax... 2.04. 0.00 0.00
b Tax from ScheduleD .. . 0.00 0.00
Additional taxes ... 445 0.00) 0.00
6 Totaltax wae ee » 0.00 0.00
Tax Payments and Credits
23d Total payments
andcredits ......, aia O.| 0.06 Q.| 0.00 0.
24 ~=— Estimated tax penalty . . . 0.00 0.00
25 Taxdue.........., O.} 0.00 U.| 0.00 0.
26 Overpayment. ..... : O.| 0.00 0.| 0.00 0.
Difference
Schedule K Items 2018 2017 2018 - 2017
Income (Loss) Amount %
1 = Ordinary business income (loss)... ... . =18 2,539". 178,767. -361,306.- 202.11
2 Net rental real estate income (loss) .... -
3. Other net rental income (loss) -.......
4 Interestincome......... sealin Ate hs
5a Dividends-ordinay..........-.5..
b Dividends - qualified... .........0.-.
6 Royaltyincome...........220425
7 ~~ Net short-term capital gain (loss), ......
8 Net long-term capital gain (loss)... ....
9 Net section 1231 gain (loss) ........., 0, on
10  Otherincome (loss)...... whi ‘

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
Ryan's Electrical Services, LLC

Page 2

 

Schedule K Items (continued)
Deductions

2018

2017

Difference
2018 - 2017

 

Amount

%

 

11 Section 179 expense deduction .......
12a Charitable contributions. ....... Pie ee
b Interest expense on investment debts... -
c Section 59(e)(2) expenditures ...... yaa
d_ Other deductions. ..-.-..........-

 

368.

639.

-271.

742.41

 

 

 

 

Credits

 

13 a Low-income housing credit
(section 42(j)(5)). .. 2 ee ee ee a
b Low-income housing credit (other). ... . ‘
c Qualified rehabilitation expenditures
(rental real estate). ...... = ee relia
d Other rental real estate credits. ........-
e Otherrental credis ...... A a eT
f Credit for alcohol used as fuel .....-..
__§ Other credits... ..-.. seve woe eS

 

 

 

 

 

 

 

Foreign Taxes

 

14b Gross income from all sources... .. « is
c Gross inc. sourced at shareholder level. . .
Foreign gross income sourced at
corporate level;

d Passive... ..-.. eee ee ees
Listed categories... 2... ee eee ee
f Generallimitation ............004

Deductions allocated and apportioned at

shareholder level:

g Interestexpense... 2... ...2 20.00
h Other a. diz ates Sater Seesaw
Deductions allocated and apportioned at

corp level to fgn source income:

PasSiVe. . eine Ee ee

oO

i

j Listed categories.......-.......4.
k General limitation ......... wee sere
| Foreign taxes paid or accrued ........
m Reduction in taxes available for credit... .

 

 

 

 

 

 

 

 

 

 

 

 

Alternative Minimum Tax (AMT) Items

 

15 a Post-1986 depreciation adjustment .... .
b Adjusted gainorloss ........,00045
c¢ Depletion (other than oiland gas) ......
d Oil, gas, and geothermal properties -

gross income. ...........-00005
e Oil, gas, and geothermal properties -

deductions ..,...., Wn Bitte es A dee 5
£* SOM@R AMT itGififis ne sone ects ie aa ee

3315.

— 3416334

6,948.

191.25

 

-3,085.

3,085.

100.00

 

 

 

 

 

 

Items Affecting Shareholder Basis

 

16 a Tax-exemptinterestincome ........-.
b Other tax-exempt income...........
c Nondeductible expenses ...........
d Property distributions .......-.....
e Repayment of loans from shareholders

 

 

35,022.

62,112.

-27,090.

F43.61

 

 

 

 

Other Information

 

17a Investmentincome........... and (mri
b Investment expenses ..........04.
c Dividend distributions paid from E&P... .

Income (loss)... 6. ee ee ee »

 

 

 

 

-182,907.

 

 

178,128.

-361, 035.

 

202.68

 

SPSW4912,SCR 09/25/18
5:42 PM Ryan's Electrical Services, LLC

 

03/24/20 Balance Sheet
Accrual Basis As of February 29, 2020
Feb 29, 20
ASSETS
Current Assets
Checking/Savings
1st Security Bank Checking 1,533.79
Community State Bank 1,555.56
US Bank Checking 30,408.40
zClearing Account -0.01
Total Checking/Savings 33,497.74
Accounts Receivable
Accounts Receivable 390,984.60
Allowance for Doubtful Accts -10,000.00
Total Accounts Receivable 380,984.60
Other Current Assets
Deposits Receivable 131.25
Employee Receivable -154.13
Inventory 281,473.10
Inventory Asset 3.08
Other Receivable -471.74
Prepaid Expenses 8,400.00
Retention Receivable 24,198.10
Under Billings -85,523.11
Total Other Current Assets 228,056.55
Total Current Assets 642,538.89
Fixed Assets
Furniture and Equipment 108,040.38
Leasehold Improvements 16,000.00
Vehicles 760,417.58
Accumulated Depreciation -465,716.63
Total Fixed Assets 418,741.33
Other Assets
Clearing Acct -71.81
Loan to Shareholder 143,106.67
Security Deposits 3,750.00
Total Other Assets 146,784.86
TOTAL ASSETS 1,208,065.08
LIABILITIES & EQUITY
Liabilities
Current Liabilities
Accounts Payable
Accounts Payable 360,298.77
Total Accounts Payable 360,298.77
Credit Cards
BlueVine 115,834.11
Amer Express Credit Card- 11009 49,658.82
Community State Bank CreditCard 45,773.52
Home Depot Credit Card - 8693 9,704.55
US Bank Credit Card - 4128 RE 34,629.13
Total Credit Cards 255,600.13

Page 1
5:42 PM Ryan's Electrical Services, LLC

 

03/24/20 Balance Sheet
Accrual Basis As of February 29, 2020
Feb 29, 20
Other Current Liabilities
*Direct Deposit Liabilities 245.31
401(k) Payable 50,148.10
Accrued Interest Payable 3,475.00
Accrued Payroll Taxes 122.00
Accrued Vacation 45,438.19
Customer Deposits Received 79,50
Direct Deposit Liabilities -51,663.06
Insurance Payable
Dental Insurance Payable -1,875.15
Health Insurance Payable -23,880.11
Life Insurance Payable -53.12
Long Term Disability 369.87
Short Term Disability -427.63
Vision Insurance -962.32
Total Insurance Payable -26,828.46
Payroll Liabilities 357,222.26
Sales Tax Payable 9,537.53
Total Other Current Liabilities 387,776.37
Total Current Liabilities 1,003,675.27
Long Term Liabilities
Ally - 7551 Silverado 26,461.62
Ally - 5762 Malibu 18,108.31
Ally - 9716 Express 24,716.99
Ally - 8559 Express Van 22,424.26
Business Loan 2,000.00
CSB - Auto Loan - 8586 96,432.63
CSB Line of Credit - 8547 697,029.84
Echo Material 415,912.00
Fifth Third Bank 40,282.85
GM Financial - 0899 26,383.55
GM Financial - 1210 Silverado 33,999.07
GM Financial - 2018 Malibu 15,984.07
Total Long Term Liabilities 1,419,735.19
Total Liabilities 2,423,410.46
Equity
Beginning Bal Equity -90,594.61
Capital Stock 100.00
Owner's Distributions 47,457.81
Owner's Draw -4,329.61
Retained Earnings -1,007,658.22
Net Income -160,320.75
Total Equity -1,215,345.38
TOTAL LIABILITIES & EQUITY 1,208,065.08

Page 2
 

 

 

 

Name Ryan Etten
Location CASHFLOW PROJECTION - YEAR 1
|
STARTUP | 19-Jan 19-Feb 19-Mar 19-Apr —-: 19-May 19-Jun 19-Jul 19-Aug 19-Sep 19-Oct 19-Nov 19-Dec TOTAL
|
CASH ON HAND | 46373 236466 364402 214563 159385 96323 -101412 _-111042 -Ba995 -43203 -113166 ~187285
| 3376929 Total Sales
SALES, | 373498 352936 206457 240305 293391 226385 328330 481515 382065 162211 179746 150090 3376929
SALES, | 0 0 0 0 0 0 0 o Q 0 o 0 0
|
LESS: CHARGE SALES | o o 0 0 0 0 0 0 o 0 Qo 0 0
CRED, ACC'TS, COLLEC | 0G 0 Q 0 0 0 0 0 o 0 0 0 0
LOAN PRO: 0 |
TOTAL MONTH REVEN | 373498 352936 206457 240305 293391 226385 328330 481515 382065 162211 179746 150090 3376929
|
TOTAL CAS Qo | 419871 589402 570859 454868 452776 322708 226918 370473 293070 119008 66580 -37195
|
|
OPERATING EXPENSES |
!
PURCHASES | 102835 144430 275726 8 =214913 275883 343550 257390 378898 255703 151604 173295 138835 2713062 80.34%
PURCHASE oO] 0 0 0 0 0 Q 0 0 0 Oo 0 0 0 0.00%
WAGES/EMP INS/TAXI | $52,528 52528 52528 52528 52528 52528 52528 52528 52528 52528 $2528 52528 630336 18.67%
PAYROLL EXF 1 0 o 0 0 0 Qo 0 0 O 0 Oo 0 0 0.00%
OUTSIDE SERVICES | $0 0 0 Qa 0 0 0 0 0 0 0 0 0 0.00%
SUPPLIES, office | $1,158 1158 1158 11538 1158 1158 1158 1158 1158 1158 1158 1158 13896 0.41%
VEHICLE LEASES | $8,255 8255 8255 8255 8255 8255 8255 8255 8255 8255 8255 8255 99060 2.93%
ADVERTISING | $0 G 0 0 Q 0 Oo 0 0 0 0 0 Q 0.00%
FUEL | $3,725 3725 3725 3725 3725 3725 3725 3725 3725 3725 3725 3725 44700 1.32%
ACCOUNTING, LEGAL | $0 0 0 0 0 0 Qo 0 0 0 0 0 DB 0.00%
RENT | $7,594 7594 7594 7594 7594 7594 7594 7594 7594 7594 7594 7594 91128 2.70%
CELL PHONE | $1,200 1200 1200 1200 1200 1200 1200 1200 1200 1200 1200 1200 14400 0.43%
UTILITIES | $1,000 1000 1000 1000 1000 1000 1000 1000 1000 1000 1000 1000 12000 0.36%
VEHICLE MAINTENANC | $536 536 536 536 536 536 536 536 536 536 536 536 6432 0.19%
POSTAGE | $20 20 20 20 20 20 20 20 20 20 20 20 240 0.01%
DUES | $406 406 406 406 406 406 406 406 406 406 406 406 4872 0.14%
supplies, plant | $0 0 0 0 0 0 0 0 a 0 0 0 0 0.00%
Employee benefits | $4,148 4148 4148 4148 4148 4148 4148 4148 4148 4148 4148 4148 49776 1.47%
Printing | $0 0 0 oO 0 5 0 0 oO 0 0 Oo 0 0.00%
other expense | $0 0 0 0 0 0 0 0 0 0 o 0 0 0.00%
Bank charges ) $0 0 0 Q 0 o 0 0 0 Q oO 0 0 0.00%
INTEREST ¢ 0 | 0 0 0 0 0 oO 0 0 0 0 oO o 0 0.00%
INTEREST noze #2 | 0 0 Q 0 0 0 0 0 0 0 it} oO 0 0,00%
INTEREST note #3 | 0 QO 0 0 Qo Qo 0 0 0 0 0 0 0 0.00%
INTEREST noze #4 | 0 0 0 0 0 o 0 0 0 0 0 0 0 0.00%
INTEREST nove HS | 0 0 0 0 0 9 0 0 0 oO o a 0 0.00%
Total Exp o | 183405 225000 356296 295483 356453 424120 337960 459468 336273 232174 253865 219405 3679902 103.97%
|
SUBTOTAL $0 | $236,466 $364,402 $214,563 $159,385 $96,323 ($101,412) ($111,042) ($88,995) ($43,203) ($113,166) ($187,285) ($256,600) $3,479,902  108.97%
|
OWNERS' WITHDRAW | 0 0.00%
|
LOAN PRINCIPAL PYM’ | 6 0 0 0 0 0 o a a a 0 0 o 0.00%
LOAN PRINCIPAL PYM | 0 0 0 0 0 0 o a 0 0 0 0 o 0.00%
LOAN PRINCIPAL PYM | Oo 0 0 0 0 0 0 a a o 0 Q 0 0,00%
LOAN PRINCIPAL PYM | o 0 0 0 0 0 0 a a o 0 0 0 0.00%
LOAN PRINCIPAL PYM | 0 0 0 0 0 0 0 8 0 0 0 0 0 0.00%
| G 0.00%
CAPITAL E) | 0.00%
|
TOTAL CAS Oo] 183408 225000 356296 295483 356453 424120 337960 459468 336273 232174 253865 219405 3679902 108.97%
|
CASH POS! a | 236466 364402 214563 159385 96323 -101412 -111042 -88995 -43203 -113166 -187285 -256600
